internal_revenue_service number release date index number ---------------------- ---------------------------------------------------------- --------------------------- ---------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-155170-09 date june legend distributing --------------------------------------------------- ------------------------------------------------------------ shareholder -------------------------------------------------------------------- person ------------------------------------------------------------------------------------------------------------- ------------------------------------------ ----------------------------------------------------------------------------------------- date1 date2 date3 date4 date5 date6 a b c d ---------------------- ---------------------- -------------------------- --------------------- ----------------------- ------------------ ----------------- --------------- -- ---- plr-155170-09 e f g h i j k ---- --------------- ------ ------------- ---- --------------- --------------- dear ----------------- this letter responds to your letter of date requesting that we supplement our letter_ruling dated date plr-118350-08 the original ruling the information submitted for consideration is summarized below capitalized terms used but not defined in this letter have the meanings assigned to them in the original ruling the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the completed and proposed post-external distributions transactions described in this letter collectively the proposed transaction or the transactions addressed in the original ruling i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of any of the distributing or controlled corporations see sec_355 and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons has acquired or will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any of the distributing or controlled corporations see sec_355 and sec_1_355-7 supplemental facts the external distributions were completed on date1 following the external distributions and a one-for-two reverse_stock_split with respect to the distributing common_stock and distributing class b common_stock distributing had outstanding plr-155170-09 approximately a shares of distributing common_stock and b shares of distributing class b common_stock each share of distributing common_stock entitles its holder to c vote per share and each share of distributing class b common_stock entitles its holder to d votes per share when voting together with the distributing common_stock as a single class in general holders of distributing common_stock and distributing class b common_stock vote together as a single class on all matters including the election of distributing’s directors however holders of distributing common_stock acting as a single class are entitled to elect e percent of distributing’s directors as of date2 shareholder owned directly or indirectly i approximately f shares of distributing common_stock representing g percent of the class and ii all of the outstanding shares of distributing class b common_stock also as of date2 person owned approximately h shares of distributing common_stock representing i percent of the class pursuant to an agreement between shareholder and person person generally has the right to vote all of the shares of distributing common_stock and distributing class b common_stock held by shareholder to the best of distributing’s knowledge two investment advisors are the only other shareholders of distributing that hold percent or more of the aggregate voting power or value of its outstanding_stock the investment advisors for purposes of this ruling the term controlling shareholders includes shareholder and any person that is a controlling shareholder within the meaning of sec_1_355-7 and the term public shareholders includes each distributing shareholder other than person and any controlling shareholder distributing states that its management determined at the time of the external distributions that the amount of cash and other liquid_assets held by distributing did not exceed the reasonable needs of distributing’s businesses including for possible acquisitions distributing states that the uncertainty and volatility existing in the capital markets since the time of the external distributions have adversely impacted its ability to make acquisitions because distributing’s management considers distributing common_stock to be undervalued by the capital markets distributing has been repurchasing shares of distributing common_stock in open market transactions and intends to continue to do so specifically between date4 and date6 distributing repurchased approximately j shares of distributing common_stock in open market transactions the completed open market repurchases distributing’s management would like to continue repurchasing shares of distributing common_stock in open market transactions the proposed open market repurchases and together with the completed open market repurchases the open market repurchases or in privately negotiated transactions all distributing shareholders were allowed to participate in and benefit from the completed open market repurchases and all distributing shareholders may participate in and benefit from the proposed open market repurchases distributing states that it is indifferent as to which of its shareholders participate in the open market repurchases and that the open market repurchases are not motivated to any extent plr-155170-09 by a desire to increase or decrease the ownership percentage of any particular shareholder or group of shareholders in addition between date3 and date5 shareholder sold approximately k shares of distributing common_stock through a combination of open market transactions and privately negotiated sales as of date5 shareholder continues to own all of the outstanding shares of distributing class b common_stock supplemental representation the following representation is made by distributing with respect to the open market repurchases all of the facts representations and statements contained in the original ruling are hereby affirmed as of the date of the external distributions including the representation that none of the external distributions is part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or any of the controlled corporations including any predecessor or successor of any such corporation supplemental rulings based on the information submitted and the representations set forth above we rule as follows for purposes of determining the voting power within the meaning of sec_355 of distributing common_stock and distributing class b common_stock the voting power of such stock will be measured by reference to its relative ability to elect distributing directors revrul_69_126 1969_1_cb_218 for purposes of testing the effect of the open market repurchases on the external distributions under sec_355 a the open market repurchases will be treated as being made pro_rata from the public shareholders to the extent distributing can demonstrate that such open market repurchases were not made from one or more of the controlling shareholders or from person any open market repurchases treated as being made pro_rata from the public shareholders will not affect the determination of the percentage of the total combined voting power or value of the stock of distributing acquired within the meaning of sec_355 by any particular public shareholder plr-155170-09 b any increase in the percentage by vote or value of distributing stock owned by public shareholders that may result from open market repurchases with respect to which distributing cannot demonstrate that such open market repurchases are not made from one or more controlling shareholders will be disregarded and not treated as an acquisition within the meaning of sec_355 to the extent of any decrease in the percentage by vote or value respectively of distributing stock owned by public shareholders that results from open market repurchases made from public shareholders c any increase in the percentage by vote or value of distributing stock owned by any controlling shareholder that may result from open market repurchases with respect to which distributing can demonstrate that such open market repurchases are not made from such controlling shareholder will be disregarded and not treated as an acquisition within the meaning of sec_355 to the extent of any decrease in the percentage by vote or value respectively of distributing stock owned by such controlling shareholder that results from open market repurchases made from such controlling shareholder d the effect of any open market repurchase will only be taken into account under sec_355 to the extent such open market repurchase without regard to its treatment under this ruling letter is part of a plan or series of related transactions that includes the external distributions supplemental caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings and the rulings contained in our original ruling in particular no opinion is expressed regarding whether the proposed transaction or the transactions addressed in the original ruling i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of any of the distributing or controlled corporations see sec_355 and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons has acquired or will acquire directly or indirectly stock representing a percent or greater interest in any of the distributing or controlled corporations see sec_355 and sec_1_355-7 plr-155170-09 in addition no opinion is expressed regarding whether person is or was a controlling shareholder within the meaning of sec_1_355-7 or the federal_income_tax treatment of any increase or decrease in the percentage by vote or value of distributing stock owned by person that may result from any open market repurchase that occurred or occurs at a time when person was not or is not a controlling shareholder procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return for which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely _douglas c bates___________ douglas c bates assistant to the branch chief branch office of associate chief_counsel corporate
